MEMORANDUM **
Quentin Lamont Howard appeals from the 120-month sentence imposed following his guilty-plea conviction for distribution of cocaine base, in violation of 21 U.S.C. § 841(a)(1), (b)(l)(A)(iii). We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Howard contends that the government engaged in sentencing entrapment by deliberately using his sexual attraction to the informant to induce him into selling a larger quantity of crack than he otherwise would have, thereby triggering a higher mandatory minimum sentence. The district court did not clearly err in finding that Howard failed to meet his burden of demonstrating entrapment by a preponderance of the evidence. See United States v. Naranjo, 52 F.3d 245, 250 n. 13 (9th Cir.1995) (finding that the burden is on the defendant to demonstrate both a lack of intent and a lack of resources to complete the transaction in order to sustain a claim of sentencing entrapment).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.